  Case 1:20-cv-00200-SPB-MPK Document 51 Filed 04/30/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THEODORE RIDGEWAY,                            )
                                              )
                      Plaintiff,              )
                                              )
               v.                             )       Case No. 1:20-CV-200
                                              )
JERI SMOCK, et al,                            )       District Judge Baxter
                                              )       Magistrate Judge Kelly
                      Defendants.             )



                                   MEMORANDUM ORDER

       This action was received by the Clerk of Court on July 7, 2020 and was referred to

United States Magistrate Judge Maureen P. Kelly, for report and recommendation in accordance

with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local

Rules for Magistrate Judges.

       Plaintiff’s legal claims arise out of the treatment of a medical condition. Plaintiff claims

that his Eighth Amendment rights were violated. As Defendants to this action, Plaintiff named

Jeri Smock, Mike Edwards, Capt. Campbell, Sgt. Bell, Sgt. Putnam, Corrections Officers

Buzzio, Bromley, Powell, and Hall, Nurse Blair, Superintendent Clark, Secretary John Wetzel,

Ms. Webb, and the “Medical Department of SCI Albion.” These Defendants are referred to as

the Corrections Defendants and they are represented by the Office of the Attorney General.

Plaintiff has also named Dr. Letizio, Dr. Hartwell, and Physician’s Assistant Daniel Stroup as

Defendants and they are represented by private counsel.

       Defendants Letizio and Stroup filed an answer and the complaint. ECF No. 33. Dr.

Hartwell filed a partial motion to dismiss, which remains pending and is not the subject of this

Order. ECF No. 31.


                                                  1
  Case 1:20-cv-00200-SPB-MPK Document 51 Filed 04/30/21 Page 2 of 3




       Department of Corrections Defendants filed a motion to dismiss. ECF No. 16. Plaintiff

filed a brief in opposition. ECF No. 38. On April 7, 2021, Magistrate Judge Kelly issued a

Report and Recommendation recommending that the motion to dismiss be granted in part and

denied in part. ECF No. 47. More specifically, Magistrate Judge Kelly recommended that

                  -   Plaintiff’s claims against Defendants Wetzel, Edwards, Smock and “the

                      Medical Department” be dismissed;

                  -   Plaintiff’s claims against the Department of Corrections Defendants in their

                      official capacities be dismissed;

                  -   Any claims of First Amendment retaliation and/or falsifying documents or

                      reports should be dismissed; and

                  -   Motion to dismiss should be denied in all other regards.

Magistrate Judge Kelly further recommended that Plaintiff be permitted to amend his complaint

as appropriate.

       Plaintiff filed Objections to the Report and Recommendation arguing that the claims

against Stroup, Edwards, and Smock should not be dismissed. ECF No. 50. The majority of

Plaintiff’s Objections center around the involvement and the state of mind of Defendant Stroup.

However, Defendant Stroup has not filed a motion to dismiss and the Report and

Recommendation does not recommend that the claims against him be dismissed. Instead,

Defendant Stroup filed an answer and Plaintiff’s claims against him remain.

       Plaintiff also objects to the recommended dismissal of “the Medical Department.” As

Judge Kelly explained in her Report and Recommendation, the Commonwealth of Pennsylvania

has immunity under the Eleventh Amendment for any claims brought against “the Medical

Department.” ECF No. 47, page 6. The Eleventh Amendment insulates any “alter ego” of the



                                                    2
   Case 1:20-cv-00200-SPB-MPK Document 51 Filed 04/30/21 Page 3 of 3




state, such as “the Medical Department” from liability from suit. Roach v. SCI Graterford, 398

F.Supp.2d 379, 384 (E.D. Pa. 2005). The same applies to claims against state officials acting in

their official capacity.

        Accordingly, after de novo review of the pleadings and filings in the case, together with

the Report and Recommendation and the Objections thereto, the following order is entered:



        AND NOW, this 30th day of April 2021;

        IT IS ORDERED that the motion to dismiss by the Corrections Defendants [ECF No. 16]

is granted in part and denied in part. Plaintiff’s claims against Defendants Wetzel, Edwards,

Smock and “the Medical Department” are dismissed; Plaintiff’s claims against the Department of

Corrections Defendants in their official capacities are dismissed; the First Amendment claims

arising out of retaliation and/or falsifying documents or reports are dismissed; and the motion to

dismiss is denied in all other regards.

        IT IS FURTHER ORDERED that Plaintiff may amend his complaint as appropriate.

        AND, IT IS FURTHER ORDERED that the report and recommendation of Magistrate

Judge Kelly, issued on April 7, 2021 [ECF No. 47] is adopted as the opinion of the court.




                                                     /s/ Susan Paradise Baxter
                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge




                                                 3
